Minee, J.,
after stating the facts, delivered the opinion of the court.
Among other provisions of the statute empowering local boards of health to preserve the public health, are the following:
Sec. 1105, B. S., provides: The city council must establish a board of health for the city, whose chief executive officer shall be a graduated physician of a legally chartered medical college.
Sec. 1110, B. S., provides: “Any local board of health may declare quarantine in its county, city, or town or any part thereof, against a contagious or infectious disease prevailing there or elsewhere, and against all persons and things likely to spread contagion or infection. Each of such boards shall have power and authority to enforce such quarantine until the same is raised by it, and may confine any person affected with it or likely to spread contagion or infection to the house or premises in which he resides, or to a place to be provided by the board for the purpose.”
*410Sec. 9, Ch. 45, Laws 1899, p. 67, reads as follows:
“The necessary rules and regulations concerning cholera, smallpox, * * * and other contagious and infectious diseases, shall be enforced by the local boards of health under the supervision of the health officers; and all public officers of the town, city, or county, in their proper capacities, are hereby commanded and enjoined to assist the said board of health in the enforcement of said rules and regulations.”
Sec. 24, Chap. 45, Laws 1899, p. 70, reads as follows:
“Local boards of health shall have jurisdiction in all matters pertaining to the preservation of the health of those in attendance upon the public and private schools in the city, to which end it is hereby made the duty of each of the local boards of health —
(1) To exclude from said schools any person, including teachers, suffering with any contagious or infectious disease, whether acute or chronic, or liable to convey such disease to those in attendance.” * * *
The following ordinance was enacted by Salt Lake City; Rev. Ord. 1892, p. 126:
“ The board of health shall exercise general supervision over the health of the city, and affect all measures necessary to promote the health and cleanliness thereof. * * * It shall use all due measures to prevent the introduction or spread within the city, or within five miles thereof, of any malignant, contagions, or infectious diseases, and remove, quarantine, or' otherwise dispose of any person or persons, clothing, or effects attacked with, or having been exposed to, such disease, and shall adopt such rules and regulations necessary to prevent the introduction or spread of malignant, contagious, or infectious diseases within the city or within five miles thereof.”
On the argument of this case no question was raised *411but that an emergency existed for calling into exercise such powers as were possessed by the board of health in order to prevent the threatened spread of smallpox, nor are the rules and regulations prescribed by the board attacked as unreasonable or unnecessary. The demurrer admits the allegations in the answer to be true so that the single question for determination is, whether the statute confers authority upon the board of health to prescribe and enforce the rule excluding unvaccinated pupils' from school during the prevalence of smallpox, and so long as the emergency continues ?
In endeavoring to prevent the spread of an infectious disease known to be dangerous, the board of health acted in the performance of its highest duty to the people of the city of Salt Lake. To neglect such known duty, when imposed, would be 'reprehensible. The great duty of all governments is the welfare and happiness of its people. Without health a community can not well enjoy happiness or. become prosperous and contented. To secure public health an imperative obligation rested upon the city, through its proper board of health, to take all necessary steps to prevent the spread of contagious diseases. The emergency demanded immediate action, and the resolutions adopted were in compliance with what seemed to be necessary for the safety of the people and the public health. That the requirement was reasonable, and that exigencies for its enforcement was actual and-necessary for the protection of the public from the consequences of such dread disease, is admitted.
Under Sec. 24, above quoted, the board of health had power to preserve the health of those in attendance upon schools and to exclude from school any person suffering with contagious disease, or who was liable to convey such disease to those in attendance upon said school.
The conceded facts show that many people were suffer*412ing with the disease within the State; that the disease developed within ten days or two weeks after the patient was affectedthat until it has developed there are no means by which its presence can be detected; that the several boards of health in the State had taken precautions against its spread; that over 12,000 children were in attendance upon the public schools in the several parts of the city, where such contagion existed, less than one half of whom had been vaccinated; that all the smallpox cases in Salt Lake City, and other parts of the State, numbering over 200 cases, were traced to the one case arising at Sterling, San Pete County, and that in certain parts of the state the disease had become epidemic. Under such circumstances the natural presumption follows that it is liable to spread into the schools unless controlled or eradicated.
Vaccination is shown to be the only safe' preventive recognized and approved by medical science and by governments throughout the world. To allow children from all parts of the city to congregate together at school would seem a ready way to communicate the disease to others. To allow the child in question to attend school without conforming to the requirements of the board would, under the circumstances shown, be liable to carry such disease to other children, or to those in attendance upon the schools. Exposure to the disease may come to the child without her knowledge, and when least expected. When infected, the child may communicatejthe disease to hundreds of children before the patient is aware she is infected with it. Under such circumstances, the rule excluding all unvaccinated pupils from attending and meeting together in the public schools, is not only a reasonable regulation of the board of health in aid of the promotion of the public health, but justified by a rea*413sonable construction of the statutes of this State which empower the board to exclude those who are liable to convey such infectious disease as smallpox, to those in attendance thereon.
The duty to preserve the public health and guard against the spread of contagious and infectious diseases is by law imposed upon all boards of health, and they are required to take such means as may accomplish the purposes to be sought within the rules of layv, and penalties are imposed upon those who disobey such rules. If an emergency exists, the remedy is left to them. Such boards have general power under the statute to promptly and effectually protect all persons from impending pestilence and disease. The exercise of the power is controlled, however, and when called upon, the board must show that its acts are justified by the facts in the case.
When the board of health and the board of education resolved that no pupil should be admitted to the schools without having been vaccinated, and it appears that an emergency existed, and that the disease of smallpox was prevalent and contagious, the resolution must be held to be within the provisions of Section 24, Ch. 45, Laws 1899,-p. 70, and other sections referred to, wherein it is made the duty of the board of health to exclude frota the schools any person suffering with any'contagious or infectious disease, or liable to convey such disease to those in attendance thereon. In passing and enforcing this resolution the board did not attempt to compel the respondent’s daughter to be vaccinated. It simply gave the option to be vaccinated or remain out of school until the danger from smallpox had passed.
So the duty imposed upon boards of health finds ample support in the police power which is inherent in the State, and it is one which the State can not surrender. It has *414wide range. It is exercised in order to promote health, comfort, safety, good morals, and the general welfare of the people. It is not necessarily derived from the written constitution. It is invoked for the public good, and not to deprive a citizen of his constitutional right.
In the case of Gerhardt v. State, 145 Ind., 439, it is said:
‘ ‘ The police power of a State is recognized by the courts to be one of wide sweep. It is exercised by the State in order to promote the health, safety, comfort, morals, and welfare of the public. The right to exercise this power is said to be inherent in the people of every free government. It is not a grant derived from or under any written constitution. It is not, however, without limitation, and it can not be invoked so as to invade the fundamental rights of a citizen. As a general proposition, it may be asserted that it is the province of the Legislature to decide when the exigency exists for the -exercise of this power, but as to what are the subjects which come within it is evidently a judicial question.” Champer v. City of Greencastle, 138 Ind., 339; Blue v. Beach, 56 N. E. Rep., 87; State v. Gerhardt, 145 Ind, 439.
When boards of health adopt rules or by-laws by virtue of legislative authority, such rules and by-laws within the respective jurisdictions have the force and effect of a law of the Legislature; and like an ordinance or by-law of a municipal corporation,'they may be said to be in force by virtue of the statute.” Blue v. Beach, 56 N. E. Rep , 87; City of Salem v. Eastern R. R. Co., 98 Mass., 431; Board v. Hesiter, 37 N. Y., 661; Gregory v. Mayer, 40 N. Y., 273; Dingley v. City of Boston, 100 Mass., 544; Swindwell v. State, 143 Ind., 153; 4 Am. & Eng. Ency. of Law (2d ed.), 599.
Under a general grant of power to a local board of *415health imposed by statute, the board has power to make all proper rules and ordinances for the government and management of schools, and to regulate and exclude therefrom those liable to convey disease to those in attendance. In re Rebenach, 62 Mo., App. 8; Blue v. Beach, 56 N. E. Rep., 87.
These local boards of health are created and empowered to act in order to promote the public health. As such they are empowered to adopt ordinances, and make rules and by-laws in order to more effectually reach the end desired; namely, the public health. The powers conferred are administrative only, et such power as they have should receive a liberal construction by courts because of the great public interest confided to them. 4 Am. & Eng. Enc. of Law, 597; Railroad v. James, 10 Ind. App., 550.
No question as to the right of the city to delegate its delegated power arises in this case. The local board of health obtains its authority from the Legislature, although the city was required to appoint a local board of health. Under the law the board had power to protect the public health and prevent the spread of smallpox in the city schools, and for this purpose had the right to adopt such reasonable means and methods as its best judgment might dictate. Through its best source of information it was led to believe that vaccination was the best means to prevent the spread of the disease in the schools, and thereby afford protection to the pupils therein. Under its powers the board had the right to require that no un vaccinated child be allowed to attend the public schools during the prevalence of this disease. If vaccination was the most effective means of preventing its spread, as the record shows, then it became the duty of the board to require that pupils be vaccinated before entering, as a sanitary *416condition imposed upon their privilege of attending school during the period of the threatened epidemic of smallpox. In many of the States laws have been passed expressly requiring vaccination as a privilege of attending school.
In other States courts have held under the police power of the State that boards of health would have the power to compel vaccination as a condition of entering school.
In Able v. Clark, 84 Cal., 226, it was held that a statute requiring that all children attending public schools should be vaccinated, was constitutional.
In Bissell v. Davidson, 65 Conn., 183, the law requiring children to be vaccinated as a condition for the privilege of entering school, was held constitutional.
In Duffield v. School District, 162 Pa. St , 476, the city ordinance provided that no pupils should attend school except they be vaccinated or furnish a certificate of a physician that vaccination had been performed. During an epidemic the school board adopted a similar resolution. The power to exclude appellant’s son from the schools was upheld by the court.
In re Rebenach, 62 Mo. App., 8, the court held that the school board had the right to require vaccination of children in attendance at schools, and to exclude those therefrom who refused to comply with the order requiring such vaccination. In this case the power was exercised under the general authority to make rules for the proper government of schools. The court said: “Whether Section 2884 of the general school law, which invests school boards in this State with power to exclude all children from the schools, who are liable to transmit infectious or contagious diseases has any application to this board, is really immaterial. No one would for a moment question the existence of such power in the board under the general grant to make all proper rules, ordinances, and stat*417utes, for the government and management of the schools. ” It appears in this case that the president and directors of the public schools had the general power to make all rules, ordinances, and statutes proper for the government and management of such schools, etc., so that the same should not be inconsistent with the laws of the land.
In Morris v. City of Columbus, 102 Ga., 792, it is held that the Legislature in the exercise of the police power may confer upon municipal corporations the authority to make and enforce ordinances requiring all persons who may be within the limits of such corporation, to submit to vaccination whenever an epidemic of smallpox is existing or may be apprehended.
In Parker & W. Pub. Health, Sec. 123, the rule is stated as follows: “It is sometimes provided by law that persons who may have been exposed to contagion, or who come from places believed to be infected, and particularly children attending the public schools, shall submit to vaccination under the direction of the health authorities. This requirement is a constitutional exercise of the police power of the State, which can be sustained as a precautionary measure in the interest of the public health.”
The supreme court of Massachusetts, in the case of the City of Salem v. Eastern R. Co., 98 Mass., 443, in speaking of the right of boards of health to make general orders, and enforce them without unnecessary delay, said: ‘ ‘ Their action is intended to be prompt and summary. They are clothed with extraordinary powers for the protection of the community from noxious influences affecting life and death, and it is important that their proceedings should be embarrassed or delayed as little as possible by the unnecessary observance of formalities.”
In Blue v. Beach, 56 N. E. Rep., 89, it appears that under a general statute requiring the board of health to *418adopt by-laws to prevent the spread of contagious diseases, and where it also appeared that a smallpox epidemic was threatened, the local board of health made an order requiring that no unvaccinated child be allowed to attend the public schools during the prevalence of the disease, it was held that an unvaccinated child was properly excluded during that time, although it was well and healthy, and had never been exposed to the disease.
The order to exclude the child arose from a reasonable apprehension on the part of the board that smallpox would become epidemic in Salt Lake City. The order made had no effect beyond the existence of the emergency. The order did not require the child-to be vaccinated. She should only be excludéd from school upon her refusal to be vaccinated, until danger from an epidemic had passed. Compulsory vaccination in any other sense than that the child should be excluded from school if she refused to be vaccinated, was not intended by the board. Nor was compulsory vaccination authorized by statute. But the board had power to prevent one person from infecting another with smallpox.
It is true that under our laws a child has a right to attend school, but this privilege may be lost by misconduct, or refusal to obey the rules, or submit to proper school discipline. “If expulsion can result from the violation of a rule, the object of which is to promote the morals of the scholars, and the efficiency of the school in general, certainly one which is intended and calculated to promote the health of the scholars ought tó be sustained.”
I am constrained to uphold the order of the local board of health of the city of Salt Lake as a valid exercise of power upon its part, and therefore hold that the board of education and Samuel Doxey, having charge of the school *419in question, were justified in excluding the respondent’s daughter from the public school during the prevalence of the contagion and continuance of the emergency and danger from smallpox.
The order of the district court in sustaining the demurrer to the answer and granting the peremptory writ of mandate is reversed, and the cause is remanded, with directions to overrule the demurrer and deny the writ prayed for in the complaint, and dismiss the complaint.
The appellants are entitled to costs.
BaRtch, C. J., concurs.